—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 30, 1992, convicting defendant, after a jury trial, of burglary in the first degree, assault in the first degree, and criminal possession of a weapon in the third degree, and sentencing him as a persistent violent felony offender to concurrent terms of 10 years to life, and two terms of 8 years to life, respectively, unanimously affirmed.
Defendant, who was known to several of the People’s witnesses, forced his way into one apartment with a shotgun, shot a family member in the leg, then fled into a neighbor’s apartment, where he was forcefully apprehended by responding police. The gun, the gun case and spent shells were recovered. Ballistics evidence linked the gun with the spent shells.
Defendant’s appellate challenges to the prosecutor’s cross-examination of defendant and to the summation are, in large part, unpreserved. None, either individually or collectively, require reversal in that they were fair comments based upon the evidence presented at trial. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.